Citation Nr: 1146151	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  05-32 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for urinary incontinence, to include as secondary to service-connected lumbar degenerative disc disease.

2.  Entitlement to service connection for bowel incontinence, to include as secondary to service-connected lumbar degenerative disc disease.

3.  Entitlement to service connection for groin numbness, to include as secondary to service-connected lumbar degenerative disc disease.

4.  Entitlement to a rating in excess of 50 percent for service-connected anxiety with depressed mood.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1980 to February 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2003 and January 2006.  

In December 2009, the case was remanded for additional development.

The issues of service connection for urinary and bowel incontinence and groin numbness and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From October 19, 2005 to May 5, 2010, the clinical signs and manifestations of the service-connected anxiety with depressed mood are shown to have more nearly approximated a disability picture manifested by occupational and social impairment, with deficiencies in most areas, such as work, thinking and mood due to symptoms of social avoidance, isolation, anxiety, depression, crying spells, suicidal thoughts and a suicidal attempt, decreased hygiene, decreased motivation, and an inability to establish and maintain effective relationships. 

2.  Prior to October 19, 2005 and from May 5, 2010, the clinical signs and manifestations of the service-connected anxiety with depressed mood are shown to have more nearly approximated a disability picture manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as moderate depressed mood, with improved anxiety and irritability.

3.  Throughout the appeal there is no evidence of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  From October 19, 2005 to May 5, 2010, the criteria for the assignment of a rating of 70 percent, but no more, for the service-connected anxiety with depressed mood have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.130 including Diagnostic Code 9413 (2011). 

2.  Prior to October 19, 2005 and beginning May 5, 2010, the criteria for the assignment of a rating in excess of 50 percent for the service-connected anxiety with depressed mood have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.130 including Diagnostic Code 9413 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

An October 2005 pre-decisional letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the laws and regulations as discussed. 

In this regard, the letter informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim. 

The Veteran's service treatment records are associated with her claims file, and VA has obtained all pertinent/identified records that could be obtained. 

The RO arranged for VA examinations.  The examinations are adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  VA's duty to assist is met. 


Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran's statements describing his symptoms are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The analysis below is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  Based on a careful review of the record, the Board finds that staged ratings are warranted. 

Analysis

A March 2005 VA treatment record indicates the Veteran reported doing "okay" but that he was snappy at home and at work.  He denied suicidal or homicidal ideation or intent.  He was alert, oriented, cooperative, casually dressed, and had good eye contact.  His affect was constricted.  There was decreased intensity and he was somewhat dysphoric and anxious.  

A September 2005 VA treatment record indicates the Veteran had moderate symptoms of depression.  He was frequently tearful, but appropriate to content.  He had continued problems with low energy and appetite, easy irritability, social withdrawal, and feelings of guilt and self-deprecation.  He denied current suicidal or homicidal intentions or ideation.  His relationship with his wife was supportive and stable.

VA treatment records show the Veteran was hospitalized in October 2005 due to escalating difficulty with depression and more frequent thoughts of suicide without intent.  His wife also noted a deterioration in his mood.  He reported being more depressed over the past 3 months with more anhedonia, and an increased tendency to worry.  His memory and concentration were intact, but his appetite was down and he unintentionally lost 20 pounds during the past 2 months.  His energy level was also down and he was progressively more irritable.  He had a preoccupation with suicide for the past 2 to 3 months.  He denied hallucinations, thought broadcasting/insertion, ideas of reference, or paranoia.  His GAF score was 25.  There was noted improvement during his hospitalization.  He was well groomed and oriented.  His speech was clear and normal.  His affect was blunt but brighter than on admittance.  His mood/behavior was friendly, cooperative, and depressed but brighter than on admittance.  He thought process was coherent and the content was without suicidal or homicidal ideation, hallucinations, or delusions.  He had judgment and insight into his situation.  He interacted with others.

An October 2005 VA treatment record indicates the Veteran had been discharged 10 days earlier from a psychiatric hospitalization.  He presented with a much improved condition although he displayed some continuing depressive affect but it was not to a severe degree.  He was enthusiastic in his conversation and he denied having thoughts of self-harm since leaving the hospital.  He was moderately depressed.  His GAF score was 48.  

On November 2005 VA examination, the Veteran reported that he had been worsening over the past year and that he had a hard time coping with his disability.  He cried 3 to 4 times a week and he occasionally felt hopeless and helpless.  His activities were significantly deceased and he lost 25 pounds in the past 2 months without intentionally dieting.  His energy level was low and his concentration was okay if he focused although he reported having difficulty with short-term memory loss.  He denied suicidal thought and his last suicide attempt was in 2002.  He had occasional fleeting thoughts of letting go of the steering wheel.  He complained of irritability and while he reported that he got so mad he could "beat the daylights" out of someone, he had not acted in violence.  Some days he was hateful toward his wife and there were more bad days than good days.  He denied mania, increased anxiety, and psychosis, hallucinations, thought insertion, and thought broadcasting or paranoia.  

On the mental status examination he was casually dressed and groomed.  He was alert and oriented and he made good eye contact.  His speech was fluid with good rate and tone.  He was friendly.  He described his mood as "don't care", which was consistent with his overall affect, which was constricted.  He appeared depressed.  He did not manifest ritualistic behavior and he did not describe any panic attacks or impaired impulse control.  His thought processes were goal-directed and coherent.  His judgment was intact.  His GAF score was 50.

A November 2005 VA treatment record indicates the Veteran presented to ER and admitted that he was still having some difficulty with irritability during the day and that his insomnia seemed to be returning.  He wrestled with feeling down but he did not believe his depression was as bad as when he was admitted in October 2005.  His memory and concentration were fair and his energy level was a little bit improved.  He denied suicidal/homicidal ideation, audio/visual hallucinations, thought broadcasting/insertion, ideas of reference, or paranoia.  On mental status examination, he was appropriately groomed, casually dressed, and with a sense of humor.  He was cooperative with good eye contact.  His speech was normal in rate and volume, he had goal-directed responses, and his thought content was logical and coherent.  His mood was depressed and he had a full range of affect.  He began to cry when discussing job difficulties and their eventual implications.  His judgment was fair.  

A November 2005 VA treatment record indicates the Veteran was stable with no signs of severe depressive affect and he was not in acute distress.  He continued to work fulltime, but he found it increasingly stressful due to the physical demands.  The GAF score was 50.

A November 2005 VA treatment record indicates the Veteran was stable, but with some increase in his depressive mood.  He reported continued crying spells and fairly frequent irritability, but there was no loss of daily functional ability and no current or recent suicidal intent or ideation.  His current mood was reportedly worse that his usual mood.  His GAF score was 50.

A December 2005 VA treatment record indicates the Veteran was in stable condition without acute distress and he was continuing to show progress toward mood and interpersonal improvement.  He displayed a broader range of affect and smiled appropriately at amusing references.  His conversation was somewhat more enthusiastic and co-workers had begun to joke around him again.  He did not feel like his former self, but he did not feel like he was in danger of relapse.  His GAF score was 56.

The Veteran was hospitalized for one week in January 2006.  The GAF on admission was 35 and 50 upon discharge.  His previous hospitalization was in October 2005.  He was currently hospitalized due to being depressed to the point of "not caring about if he lived or not."  During this hospitalization he struggled with increased pain at work, anxiety at anticipating the pain with his inability to cope with it on the job.

A January 2006 VA treatment record indicates the Veteran presented with an improved mood and this was his first appointment since his hospitalization.  He had not had any acute anxiety episodes since returning to work.  His GAF score was 50.

A February 2006 VA treatment record indicates the Veteran had a mildly decompensated mood, although he was functionally stable (i.e., moderately depressed but still able to motivate for work and home interactions).  His affect was a little more depressed than last time, but still appropriately varied.  He was able to respond to humor at one point.  He continued to have very little anticipatory anxiety prior to the start of his workday and there were no further reports of panic episodes.  His GAF score was 52.

A February 2006 VA treatment record indicates the Veteran complained of decreased energy over the past 2 weeks and increased depression.  He had felt great for one or two days after being discharged, but after returning to work his depression started to mount again.  He denied acute pressure at work and he seemed to get along well with co-workers.  There was no suicidal or homicidal ideation, but there was a remote history of a suicidal attempt in the past.  The Veteran isolated and withdrew from activities and other people, and he also felt like he hated his life on several occasions.  His wife noticed increased behaviors of hand wringing and "picking at his hands."  He reportedly felt fidgety most of the time and his irritability level with coworkers and family/friends increased.  He denied any psychotic symptoms.  Although he used to have anger and impulse control issues and would punch walls and doors when frustrated, he was now in better control.  His affect was anxious and depressed, and he was alert and oriented.  He appeared casually dressed and well groomed, he had good eye contact, and his speech was regular in rate, rhythm, and volume.  His thought process was linear and goal-directed.  His insight was good and his judgment was fair.  Although he had not reached the point where he needed hospitalization, he was becoming quite depressed and anxious again.  The GAF score was 54.

A February 2006 VA treatment record indicates the Veteran was stable and still displayed a moderately depressed affect along with mild anxiety at times.  He was in the ER to see a psychiatry resident recently due to concerns over efficacy of his psychiatric medications.  The current GAF was 52.

An April 2006 VA treatment record notes the Veteran no longer had anticipatory anxiety prior to his work shifts, but his concerns still revolved around work.  He has been able to meet the company's expectations for production but his heart is no longer in it.  He had a GAF Score of 53.

May 2006 VA treatment records indicates the Veteran was stable with no acute distress and no signs of relapse into severe depression.  His affect was moderately depressed and most of his ongoing concerns were work related.  He was not currently suicidal and he continued to meet the demands of his daily schedule, although he missed 2 days of work due to low motivation and apathy.  It was noted that he was "written up" by his supervisor.  His GAF scores were 55. 

June 2006 VA treatment records indicates he was emotionally stable without severe distress or symptoms of major depressive relapse, but his mood continued to appear in the moderately depressed range.  He was able to attend work without missing days and accomplished other demands of daily functioning.  He was not getting much pleasure from activities. There were days in which he felt helpless and hopeless, and his appetite was decreased.  During one interview he was alert and oriented with good interaction.  His mood was good, and affect was congruent.  The Veteran was dressed appropriately and he made good eye contact.  He responded well to questions asked.  There was no psychomotor agitation, his speech was spontaneous with normal rate, rhythm, and volume.  His thoughts were logical and goal directed.  There were no auditory or visual hallucinations, or delusions.  He denied suicidal and homicidal ideation.  GAF scores of 55 were assigned.

June and July 2006 VA treatment records notes the Veteran was stable with no acute distress, but he still displayed a moderately depressed affect.  He denied symptoms suggestive of depressive relapse and there was no suicidal ideation.  He was coping pretty well emotionally lately and it was noted that he had some recent adjustment challenges at work but he was coping better with reporting for work.  His energy was still low.  GAF scores of 55 was assigned.

An August 2006 VA treatment record indicates the Veteran sought treatment for suicidal ideation and depression.  He reported that he almost drove his car off the road intentionally on the past weekend and that he had more recent thoughts of slitting his wrists.  Shortly thereafter he was hospitalized and was given a GAF score of 20.  During his hospitalization he was cooperative but depressed, had intermittent eye contact, was isolative, coherent, showed signs of psychomotor agitation, and endorsed suicidal thoughts, although he showed insight by seeking help.  His affect was constricted and was congruent with his stated mood of "real bad."  He denied hallucinations but indicated the he felt that someone was out to get him for an unknown reason.  His insight and judgment were fair.

September 2006 VA treatment records indicate the Veteran was seen for the first time since his discharge at the end of August.   He presented as stable with almost no distress and a significantly brighter affect.  His sad mood, irritability, tearfulness, motivation, sociability, and other symptoms were all reported as greatly improved.  He was doing well on his current medication and he did not feel helpless or hopeless.  He demonstrated good interaction and his mood was good.  The affect was congruent.  He was dressed appropriately and had good eye contact.  There was no psychomotor agitation and his speech was spontaneous with normal rate, rhythm, and volume.  His thoughts were logical and goal directed.  There were no hallucinations or delusions, or suicidal or homicidal ideation.  His GAF score was 55.

A January 2007 VA treatment record indicates the Veteran misunderstood instructions and decreased his medications which led to him being more anxious and irritable with increased sleep difficulties.  His current mood was "anxious and irritable".  His concentration was poor but his appetite was good.  He denied extreme sadness, feelings of hopelessness or helplessness, suicidal or homicidal ideation, and hallucinations.  On mental status examination, he was alert, oriented, and attentive.  He appeared anxious, restless, cooperative, and reasonable.  His speech was normal in rate and rhythm, and his language was intact.  His mood was anxious which was congruent with his affect.  Thought processes and associations were normal and coherent and there was no unusual thought content.  His judgment was good and his memory was intact.  His GAF score was 50.  

VA treatment records show that the Veteran had inpatient psychiatric treatment in March 2007.  He was admitted following a suicide attempt with a knife at home, but his wife stopped him and then brought him in for evaluation.  He was having difficulty dealing with grief/loss issues associated with no longer being able to work as he used to and his inability to find alternative employment.  On admission, his GAF score was 30.  He reported having a hobby that he enjoyed and a close relationship with his wife.  He was tearful, dysphoric, and cooperative.  His mood was depressed and affect blunted.  His judgment and insight were without gross impairment.  At the time of his discharge, he was upbeat and very positive about his future.  He was well groomed and his speech was clear, organized, and congruent.  His mood was good and happy and affect was bright and cheerful.  His perceptions were realistic and appropriate.  Insight and judgment were good.  

An April 2007 VA treatment record indicates the Veteran was doing well on medications.  His GAF score was 50. 

A May 2007 VA treatment record shows the Veteran reported doing somewhat better and that he was on FMLA leave since being discharged from the hospital in March.  His mood was better and his affect was congruent.  Thought processes were logical, linear, and coherent.  He denied hallucinations, delusions, illusions, derealization, depersonalization, and suicidal or homicidal ideation.  His GAF score was 50.

An August 2007 VA treatment record indicates the Veteran left his job due to physical limitations.  His appetite fluctuated, but he did not have significant weight loss.  He had occasional irritability, but was mostly non-motivated and lethargic.  He showered every other day and sometimes neglected other aspects of personal hygiene such as shaving and getting haircuts.  He denied homicidal and suicidal ideation, hallucinations, and paranoia.  He appeared alert and attentive, oriented, pleasant, cooperative, reasonable, appropriately groomed, and without psychomotor retardation/agitation.  His speech was normal in rate and rhythm, and language was intact.  Mood was described as "tired."  He denied hallucinations.  Thought process and association was logical, linear, and coherent without loosening of associations, flight of ideas, obsessions, depersonalization, or derealization.  Insight and judgment were good.  Memory was intact.  His GAF score was 54.

An October 2007 VA treatment record indicates the Veteran endorsed social phobia, shakes, decreased concentration, and his mind going blank.  He appeared alert, oriented, and had good interaction and eye contact.  There was no psychomotor agitation or retardation.  He was cooperative and his speech was normal in rate, rhythm, and volume.  There was no unusual thought content, hallucinations, or delusions.  His mood was depressed and his affect was blunted.  Judgment and insight were fair.  His GAF score was 54.

A Social Security psychological evaluation in April 2008 indicates the Veteran was cooperative.  His hygiene and grooming were good.  There was mild psychomotor agitation, and during a lull in the conversation the examiner noticed a scratching sound which was the Veteran rubbing his fingers on the fabric of the couch.  The Veteran's mood was generally "quite a little bit withdrawn" and his affect was stiff, nervous, stable, constricted and normal in intensity, congruent, and fully reactive.  His speech and language were fluent and on rare occasions he spoke with a stutter.  Otherwise, he spoke with a normal rate, rhythm, and volume.  There was no looseness of associations or other symptoms of a formal thought disorder.  He denied suicidal or homicidal ideations, obsessions, phobias, hallucinations, or delusions.  He was oriented and his concentration was intact.  His short-term memory was mildly limited, but recent and remote memory appeared intact.  The Veteran reported having predominantly a depressed mood and he was seen as anhedonic, apathetic, and avolitional.  He had sleep difficulties and his energy was low.  He had feelings of worthlessness and occasional suicidal ideation during the past 5 years.  He lost interest in his hobby and he reported having panic attacks.  He had difficulty relating to the examiner and was obviously distressed by social demands of the interview.  He had good relationships with his family but he was not comfortable in family get-togethers.  He had 3 friends but only 1 was close.  He was on good terms with his neighbors.  His interpersonal skills were limited by his anxiety about interacting with strangers.  The Veteran's concentration and persistence appeared markedly impaired by anxiety and depression.  He showed moderately to markedly impaired ability to interact with others in an appropriate manner and to manage his hygiene.  He was moderately limited in his ability to adapt to changes in the workplace, to be aware of normal hazards, and to take appropriate precaution.  His ability to cope with normal work pressures seemed moderately limited.  His GAF score was 45.

An August 2008 VA treatment record indicates the Veteran reported an increased depressed mood, hopelessness, decreased energy, irritable, loss of appetite.  He denied suicidal ideation but he felt little purpose in living.  He appeared alert, calm, adequately groomed, and appropriately dressed.  His speech was articulate, normal in rate and volume, and spontaneous.  Affect was dysphoric and mild irritable.  There were no suicidal or homicidal ideation or delusions or hallucinations.  Thought process was logical without formal thought disorder.  Insight and judgment were grossly intact.

August 2008 Social Security records indicate the Veteran could understand and remember simple and detailed things.  With some difficulty he could maintain attention, concentration, persistence and pace and be around others without distraction.  He was unable to interact in the general public and he had some difficulty adapting to changes.  He reported withdrawing socially due to anxiety and depression.   

October 2008 VA treatment records note the Veteran's complaints of increasing depression, anxiety and anger issues.  His frustration stemmed from his feeling unproductive.  He reported an incident in which he almost got into a fight at a restaurant after getting very angry when a woman went ahead in the line.  Although he was ready to fight outside with the woman's husband and son he pulled out at the last minute to avoid possible consequences of those actions.  He currently had poor motivation, was angry all of the time, frustrated, and isolative.  He did not enjoy any of the activities that he previously enjoyed and he did not have any friends.  The Veteran had difficulty in crowds and he feared that he would eventually hurt someone or end up being the one hurt.  His self worth was very poor and he denied suicidal or homicidal ideation, hallucinations, delusions, or obsessions.  His insight was fair and his judgment was good.  His speech was normal and language was intact.  His affect was moderately dysphoric.  He was alert, oriented, cooperative, and he maintained good eye contact.  His affect was constricted and his GAF score was 55.

February and March 2009 VA treatment records indicate the Veteran reported enjoying his hobby, visiting with family, and doing some work for DAV.  There were no other significant changes in his complaints.  He was neatly dressed and cooperative.  His thought processes were organized and goal directed.  Speech was within normal limits and he described his affect as "in the middle."  His observed affect was mildly blunt, dysthymic, and restricted.  There were no hallucinations and his judgment was fair.  His memory was grossly intact.  His GAF score was 50.

On January 2010 VA examination, the Veteran was considered to be a reliable historian.  The Veteran tended not to drive due to a decreased attention span.  He dressed appropriately and he had good hygiene.  His eye contact was appropriate and during the evaluation he seemed socially appropriate.  He understood the instructions of each task.  The Veteran's current symptoms reportedly worsened since the last VA examination and consisted of anger, anxiety, avoidance of crowds, decreased appetite, depression, increased irritability, low self-esteem, decreased hygiene, decreased motivation, inability to handle any changes in his environment, sleep disturbance, nightmares, social withdrawal, and isolative behavior.  He did not have any current suicidal ideation, but he had made 3 suicide attempts in the past.  There were no psychiatric hospitalizations since the last VA examination.  He was on medication and received treatment twice a month.  

On mental status examination, the Veteran was alert and oriented, his speech was clear, coherent, and of normal rate and volume.  His receptive and expressive communication appeared grossly intact.  His thought processes showed no unusual ideation, signs or symptoms of any formal thought disorder.  He denied any auditory or visual hallucinations and reports no suicidal or homicidal ideation.  There were no indications of delusions.  His immediate verbal memory and delayed verbal memory were within normal limits.  His judgment showed no impaired ability to manage daily living activities or make reasonable life decisions.  Cognitive functions were grossly intact.  He functioned within the average range of intelligence.  His affect was appropriate to content and his mood was described as "fair" and he was "just existing."  The current symptoms have impaired the following activities: household chores (moderate), recreation (severe), personal hygiene (moderate), social/interpersonal (mild), family relations (none), and occupational/career (severe).  Scores on the Mood Assessment Scale suggested a significant level of depression.  The conclusion was that the Veteran described symptoms that appeared to be related to his service.  It also appeared that the depression he struggled with is a result of adjustment difficulties.  Based on the assessment, history, evaluation of stressors, and the documentation available, the examiner thought that the Veteran met the criteria for an adjustment disorder with mixed anxiety and depressed mood.  The Veteran's social and economic situation were consistent with the course of the current examination.  The Veteran indicated impairment in both social and vocational arenas.  The examiner opined there was moderate impairment from occupational and social viewpoints.  A GAF score of 55 was assigned, which indicated moderate symptoms or moderate difficulties in social occupational, or school functioning.  The Veteran's psychosocial functioning status and quality of life following service has been impaired by symptoms of anxiety and depression.  The psychiatric impairments were significant and it was apparent that he felt quite vulnerable.

VA treatment records from May 2010 show improvement in the Veteran's depressed mood.  His anxiety was controlled for the most part, but he did have some irritability.  His sleep and his energy improved.  He denied suicidal or homicidal ideation, hallucinations, or delusions.

On mental status examinations, he was alert and oriented, his appearance was well groomed and his attitude was cooperative and pleasant.  The Veteran's mood was euthymic with a congruent affect.  His speech was spontaneous with normal rate, rhythm, and volume.  His thought process was goal-directed and there was no disorganized thinking.  Recent memory was impaired.  Insight was good and judgment was intact.  His GAF score was 60.

In August 2010, there was a worsening of his depression over the past 3 weeks that he rated as moderate.  He was having problems with hygiene and eating and motivation.  He only had a little bit of anxiety and his irritability was controlled.  His mood and affect were slightly dysphoric, but otherwise there was no change in his mental status examination.  His GAF score was 55.

In November 2010, the Veteran indicated that his mood was unchanged as was his depression.  His anxiety was fair and there was a slight increase in his irritability.  There was no significant change in the mental status examination and his GAF score was 52.  

A December 2010 VA treatment record indicates the Veteran's GAF score was 60.  He reported his mood was better and rated his depression a 4 on a 1 to 10 scale.  He only had a little anxiety and denied irritability and mood swings.  His sleeping was better as was his energy.  His mood and affect were euthymic, and there was no other change in the mental status examination.  His GAF score was 60.  

The Board finds that from October 2005 to May 2010, the Veteran's service-connected psychiatric disability more closely resembles the criteria for a 70 percent rating; prior to and subsequent to this period, the disability is most appropriately rated at the currently assigned 50 percent.

The increase from October 2005 to May 2010 is based initially on the Veteran's psychiatric hospitalization in October 2005 followed by subsequent hospitalizations in January 2006, August 2006, and March 2007.  Although there are periods between hospitalizations in which his functioning and level of impairment have undergone periodic improvements.  However, these improvements were erratic and have not been sustained to such a degree that additional staged ratings between October 2005 to May 2010 should be assigned.

At various times during this period, the Veteran has endorsed suicidal ideation and an apparent attempt, severe depression, increased irritability, excessive weight loss due to lack of appetite, loss of energy, feelings of hopelessness and helplessness, anxiety, crying spells, indifference toward life, mild decompensated mood, lack of motivation, loss of interest in hobbies, unusual behavior such as hand wringing and rubbing his hands on furniture, psychomotor agitation, social withdrawal and isolation, neglect of personal hygiene, decreased concentration, and anger issues.  These symptoms have resulted in a disability picture that more closely approximates deficiencies in work, thinking, and mood.

As for the period prior to the October 2005 hospitalization and from the May 5, 2010 VA treatment record, the service-connected psychiatric disability is more productive of occupational and social impairment with reduced reliability and productivity due to symptoms.  Deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood are not shown.  

Prior to October 2005, the Veteran endorsed moderate depression, low energy, easy irritability, and some social withdrawal, but there is no evidence that these or any of his other symptoms created deficiencies in most areas.  The Veteran maintained a stable relationship with his wife, still functioned adequately at work, had no overt impairment in judgment or thinking.  There was also only moderate symptoms with regard to his mood.

Beginning May 5, 2010, the Veteran was also shown to have a noticeable improvement to the extent that there was improvement in his depressed mood, and his anxiety and irritability were mostly controlled.  His mental status examinations were stable and showed that he was alert, oriented, pleasant, and had goal-directed thought processes.  The Veteran also denied suicidal ideation.  He still had some problems with his hygiene, eating and motivation, but these were not shown to be significant and by themselves are not sufficient to warrant a higher rating.  During this time he had one GAF score as low as 52 but 2 others were at 60, which suggests he was primarily functioning in the moderate range.

At no time during the appeal has the Veteran's service-connected psychiatric disability been approximated total occupational and social impairment since there was no evidence of gross impairment in his thought processes or communication, delusions or hallucinations, grossly inappropriate behavior, disorientation, significant memory loss, or an intermittent inability to perform activities of daily living.

The Board has also considered whether referral for an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thun outlines a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In the present case, there is nothing in the record that reflects or suggests that the service-connected psychiatric disability is productive of an unusual or exceptional disability picture as to render impractical its rating under the provisions of the criteria applied in this case. 

A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for psychiatric disorders shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  As discussed above, the rating criteria considers the full spectrum of symptoms in assessing the level of impairment on a variety of levels.  There is nothing demonstrated by the severity or manifestations of the Veteran's disability that is not contemplated in the criteria as the higher ratings take into consideration more serious manifestations and level of impairment.

Since the schedular criteria are adequate, it is not necessary to proceed to the second step, a discussion of whether the exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, supra.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 


ORDER

From October 19, 2005 to May 5, 2010, a rating of 70 percent for the service-connected anxiety with depressed mood is granted, subject to the regulations controlling disbursement of VA monetary benefits.

Prior to October 19, 2005 and beginning May 5, 2010, a rating in excess of 50 percent for the service-connected anxiety with depressed mood is denied.


REMAND

In October 2011, the Veteran's representative submitted an article about the association between anxiety disorders and physical illness.  Thus, the representative contends that the Veteran's service-connected adjustment disorder with mixed anxiety and depression may causing or aggravating the Veteran's incontinence and groin numbness.

Since this new theory was not previously addressed by a VA examiner, the Veteran should be afforded a VA examination to obtain an opinion.

Accordingly, these matters are REMANDED to the RO for the following action:

1.  Arrange for a VA examination with a psychiatrist to determine the nature and etiology of the Veteran's bowel incontinence and groin numbness, to include whether there is any relationship to his service-connected psychiatric disorder.  

The Veteran's claims file must be reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should elicit from the Veteran and record a complete history referable to the claimed conditions. 

After reviewing the entire record and examining the Veteran, the examiner should offer opinions as whether any current bowel incontinence, bladder incontinence, or groin numbness is at least as likely as not (50 percent or greater probability) caused or aggravated (permanently worsened) by the service-connected adjustment disorder with mixed anxiety and depression features.  

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.  If an opinion cannot be made without resort to speculation, the examiner must state so and clearly indicate whether this conclusion was based on full consideration of all the assembled data and evidence, and explain the basis for why an opinion would be speculative. 

2.  The Veteran should be advised of the provisions of 38 C.F.R. § 3.655 and if the Veteran fails, without good cause, to report to the scheduled examinations, the RO should apply these provisions as appropriate. 

3.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West,11 Vet. App. 268 (1998). 

4.  After completing all indicated development, the RO should readjudicate this claims for service connection in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

There claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


